This opinion is subject to administrative correction before final disposition.




                                   Before
                       KING, GASTON, and GERRITY,
                          Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

               Jonathan M. GUERRERO-DOGGETT
              Boatswain’s Mate Third Class (E-4), U.S. Navy
                               Appellant

                              No. 201900168

                            Decided: 5 March 2020
       Appeal from the United States Navy-Marine Corps Trial Judiciary
                                Military Judge:
                                Stephen Reyes
   Sentence adjudged 22 February 2019 by a general court-martial
   convened at Fleet Activities, Yokosuka, Japan, consisting of a military
   judge sitting alone. Sentence approved by the convening authority:
   reduction to E-1, confinement for five years, and a bad-conduct dis-
   charge. 1
                              For Appellant:
                    Captain Valonne L. Ehrhardt, USMC.
                                For Appellee:
                             Brian K. Keller, Esq.




   1  The Convening Authority suspended confinement in excess of 42 months and
commuted the adjudged dishonorable discharge to a bad-conduct discharge pursuant
to a pretrial agreement.
         United States v. Guerrero-Doggett, NMCCA No. 201900168


                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to the
appellant’s substantial rights occurred. Articles 59 and 66, Uniform Code of
Military Justice, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2